DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the amendments and arguments filed on 04/30/2021.
Claims 1-5, 7-11, and 13-19 have been amended.
Claims 1-19 are currently pending and have been examined.


Priority

	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Patent Application No. GB1813104.5, filed on 08/10/2018, the entire contents of which are incorporated herein by reference.  Receipt is acknowledged of certified copes of papers required by 37 CFR 1.55.



Response to Arguments

	
Applicant’s arguments with respect to the amended elements of claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to non-amended portions of claims 1-19 have been fully considered but are not persuasive.  Applicant asserts that relied upon prior art of Mathur and Teller fails to disclose, and Teller in particular fails to disclose “…a purchase value of an advertisement location is assigned according to a distance from each location to a reference location.”  The Examiner respectfully disagrees.  This element is disclose by the combination of Mathur and Teller.  Mathur, as cited below, discloses a mechanism for determining areas of interest/value within the field of view of a user based on distances among the objects in the field of view.  Teller is relied upon only for the marketplace that arises from that data, the ability to provide/accept a payment for the display of objects/content in that view.  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (US 2019/0272673), in view of Teller (US 10,354,291) and Polous (US2018/0005443).
Claims 1, 16, 17, 18, and 19. 
Mathur discloses:
A method of mapping an object to a location in a virtual space, the method comprising (coordinate system/mesh for objects in a space, see [0003]): 
assigning, to locations in the virtual space by processing circuitry of a processing device (generating an interest mesh of a space, see [0028], processing devices, see figure 11, [0100], headset see [0026]), a prominence value (interest value, see [0028]) representing prominence of an object at the locations when the virtual space is displayed on a virtual equipment device that receives (location of interest in space, see [0051]), from the processing device, a video signal corresponding to the virtual space (augmented reality using video feed from phone, see [0025]), the prominence value being assigned according to a distanc
e from each location to a reference location in the virtual space (interest values dependent on distance from a location, see [0044-0046, figure 3A, 3B, 6B) ; 
being determined at least according to the prominence value assigned to a respective location in the virtual space (location of interest in space, see [0051]) based on the distance from each location to the reference location (interest values dependent on distance from a location in the field of view, see [0044-0046, figure 3A, 3B, 6B); and
in response to receiving the payment for a location in the virtual space, mapping, by the processing circuitry, the object to the location in the virtual space (displaying advertising to the user, see figure 6B, and [0063, 0066]).  
Mathur does not disclose but Teller teaches:
determining, by the processing circuitry, a purchase value for the locations in the virtual space representing a payment required to place an object at respective locations in the virtual space, the purchase value (purchase value and subsequent purchase of space for advertising, see C17 L15-30)
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); and 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, a more accurate and effective AR/VR advertising system is created.
The combination of Mathur and Teller does not disclose, but Poulos teaches:
A range of motion of a neck (quantifying the range of motion of a user’s head and thereby their neck, as a means to ensure their AR view stays in reach/relevant, see [0019])
and based on the range of motion of the neck of the user (quantifying the range of motion of a user’s head and thereby their neck, as a means to ensure their AR view stays in reach/relevant, see [0019])
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 2. 
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 1 above; Mathur further  discloses:
wherein the prominence value is assigned such that distribution of prominence values for objects around the reference location is non-isotropic (variable assignment of interest values, see figure 3A, 3B, 6B, and [0042, 0044, 0051]).  
Claim 3. 
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 1 above; Mathur further  discloses:
wherein the object mapped to the location in the virtual space is an advertisement (displaying advertising to the user, see figure 6B, and [0063, 0066]).  
Claim 4.  
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 1 above; Mathur further  discloses:
further comprising: receiving an indication from a user that an object mapped to a first location in the virtual space should be consistently mapped to a predetermined location in the virtual space (displaying advertising to the user, see figure 6B, and [0063, 0066]); and
Mathur does not disclose:
In response to receiving the indication from the user, instructing a payment from a purchaser of the first location 
Teller teaches:
instructing a payment from the purchaser of the first location to the owner of the virtual reality platform or environment (purchase value and subsequent purchase of space for advertising, fee to marketplace, see C11 L50-64)
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 5.  
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 1 above; Mathur further  discloses:
further comprising: identifying a level of interest of the user in an object at a respective location adjacent to a first location after the user has displayed interest in an object at the first location (displaying interest by user, see 0028, 0051]); 
determining whether the level of interest of the user in the object at the respective location exceeds a threshold level (scaling user interest levels, see 0052]); 
Mathur does not disclose:
wherein when the level of interest is determined to exceed  the threshold level the method further comprises instructing a payment to the purchaser of the first location in response to the level of interest shown in the object at the respective location.  
Teller teaches:
wherein when the level of interest is determined to exceed  the threshold value the method further comprises instructing a payment to the purchaser of the first location in response to the interest shown in the object at the respective location (purchase value and subsequent purchase of space for advertising based on interest in content, see C32 L44-60).  
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 6.  
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 1 above.
Mathur does not disclose:
further comprising monitoring an occupation status of a first location in the virtual space, and modifying the purchase value of one or more respective locations adjacent to the first location when the occupation status of the first location changes.  
Teller teaches:
further comprising monitoring an occupation status of a first location in the virtual space, and modifying the purchase value of one or more respective locations adjacent to the first location when the occupation status of the first location changes (determining availability of advertisement space, see C17 L14-30; aggregating the gaze data to determine pricing information for local displays, seeC32 L6-30).
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 7.  
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 6 above.
Mathur does not disclose:
wherein the modification of the purchase value of the one or more respective locations adjacent to the first location is based on an object that has been mapped to the first location when the occupation status of the first location changes.  
Teller teaches:
wherein the modification of the purchase value (advertisement value, see C17 L14-30) of the one or more respective locations adjacent to the first location is based on the object that has been mapped to the first location when the occupation status of the first location changes (determining availability of advertisement space, see C17 L14-30; aggregating the gaze data to determine pricing information for local displays, seeC32 L6-30)
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 8.  
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 7 above.
Mathur does not disclose:
wherein the modification of the purchase value of the one or more of the respective locations adjacent to the first location is further based on an identity of an intended purchaser of the one or more respective locations.  
Teller teaches:
wherein the modification of the purchase value (advertisement value, see C17 L14-30) of the one or more of the respective locations adjacent to the first location is further based on the identity of an intended purchaser of the one or more respective locations (purchase value and subsequent purchase of space for advertising based on user profile data of viewer, see C24 L36-48).  
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 9.  
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 7 above.
Mathur does not disclose:
wherein the modification of the purchase value of the one or more of the respective locations adjacent to the first location is further based on an object intended for placement at the one or more respective locations by an intended purchaser.  
Teller teaches:
wherein the modification of the purchase value (advertisement value, see C17 L14-30) of the one or more of the respective locations adjacent to the first location is further based on the object intended for placement at the one or more respective locations by an intended purchaser (determining availability of advertisement space, see C17 L14-30; based on what is nearby and what is displayed, see C32 L7-30).  
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 10.  
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 7 above.  Mathur further discloses:
a level of interest displayed in the object mapped to the first location of (interest values, see figure 3A, 3B, 6B, and [0042, 0044, 0051])
Mathur does not disclose:
wherein the modification of the purchase value of the one or more of the respective locations is contingent on … target users for the object intended for placement at the one or more respective locations by an intended purchaser.  
Teller teaches:
wherein the modification of the purchase value (advertisement value, see C17 L14-30) of the one or more of the respective locations is contingent on … being target users for the object intended for placement at the one or more respective locations by an intended purchaser (targeted viewers based on user profile data, see C31 L40-63).  
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 11. 
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 6 above.
Mathur does not disclose:
wherein the purchase value of the one or more respective locations adjacent to the first location is modified based on popularity of an object that has been mapped to the first location when the occupation status of the first location changes.  
Teller teaches:
wherein the purchase value (advertisement value, see C17 L14-30) of the one or more respective locations adjacent to the first location is modified based on the popularity of the object that has been mapped to the first location when the occupation status of the first location changes (availability and interest in content as inputs to price, C32 L7-30).  
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 12. 
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 11 above.
Mathur does not disclose:
wherein the popularity of the object that has been mapped to the first location when the occupation status of the first location changes is determined according to a content item linked to the object.  
Teller teaches:
wherein the popularity of the object that has been mapped to the first location when the occupation status of the first location changes is determined according to a content item linked to the object (determining availability of advertisement space, see C17 L14-30; based on what is nearby and what is displayed, see C32 L7-30).  
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 13. 
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 11 above.
Mathur does not disclose:
wherein the popularity of the object that has been mapped to the first location when the occupation status of the first location changes is determined according to a number of, subscribers, purchasers or expressions of interest on other platforms related to the object mapped to the first location.  
Teller teaches:
wherein the popularity of the object that has been mapped to the first location when the occupation status of the first location changes is determined according to a number of, subscribers, purchasers or expressions of interest on other platforms related to the object mapped to the location (pricing based on interest and based on what is nearby and what is displayed, see C32 L7-30).  
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 14.  
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 11 above.
Mathur does not disclose:
wherein the popularity of the object that has been mapped to the first location when the occupation status of the first location changes is determined relative to popularity of other objects mapped to respective locations in the virtual space.  
Teller teaches:
wherein the popularity of the object that has been mapped to the first location when the occupation status of the first location changes is determined relative to the popularity of other objects mapped to respective locations in the virtual space (pricing based on interest and based on what is nearby and what is displayed, see C32 L7-30).  
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.
Claim 15.  
The combination of Mathur, Teller, and Poulos teaches all of the claimed limitations of claim 1 above.
Mathur does not disclose:
comprising: identifying a level of interest in an object at a first location, and modifying the purchase value of locations adjacent to the first location based on an identified level interest in the object at the first location.  
Teller teaches:
comprising: identifying a level of interest in an object at a first location, and modifying the purchase value (advertisement value, see [0178]) of locations adjacent to the first 
It would have been obvious to one of ordinary skill in the art to combine the system and method overlay placement for virtual reality and augmented reality of Mathur with the method and system of distributing media to displays of Teller and the system for interaction with virtual objects based on determined restrictions of Poulos because 1) a need exists for a system that allows users to interact with an AR/VR system (see Mathur [0001-0002]); 2) a need exists for valuing AR/VR advertising space and providing a means to purchase it, as well as using a variety of user factors to aid in the determination of the value of the advertising space (see Teller C1 L54 - C2 L10); and 3) a need exists for AR devices to accommodate the individual abilities and limitations of the wearer (see Poulos [0001-0002]). By combining Mathur’s AR/VR mesh overlay for assigning an interest value within the space with Teller’s system for using user data and gaze data to determine the value of advertising space, and subsequently allowing the purchase of those spaces, and ensuring that the system takes into account the physical abilities and limitations of the user/wearer a more accurate and effective AR/VR advertising system is created.


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to advertisements in a VR/AR space.
U.S. Pub No. 2019/0179509 to Daie disclosing systems and methods for augmented reality.
U.S. Pub No. 2019/0139321 to Kocharlakota disclosing a system and method for changing a virtual reality environment dynamically.
U.S. Pub No. 2019/0108686 to Spivack disclosing systems and methods of seamless integration of augmented, alternate, virtual, and mixed realities.
U.S. Pub No. 2019/0079298 to Shoji disclosing a method for providing contents in a transportable system.
U.S. Pub No. 2018/0232952 to Hiranandani disclosing a system to identify augmented reality visuals influencing user behavior.
U.S. Pub No. 2014/0002444 to Bennett disclosing a system for configuring an interaction zone within an AR environment.
U.S. Patent 10,768,776 to Roche disclosing a system for streaming virtual objects in virtual environments.
WO2011/094737 to Ramer disclosing an integrated advertising system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681